DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species b, a lateral flow competitive assay test in the reply filed on 07/20/22 is acknowledged.  Currently, claims 15-27 are pending.  Claims 19-21 and 26 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 15-18, 22-25 and 27 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
             The disclosure is objected to because of the following informalities: The specification lacks section headings such as a section entitled:  Brief Description of the Drawings.  
Appropriate correction is required.

           The disclosure is also objected to because the specification on page 1 should indicate the current status of all nonprovisional parent applications references.  For example, after the disclosure “is a divisional application of U.S. Patent Application No. 16/057,539, filed August 7, 2018”  .  Applicant should insert --, now abandoned--.               Appropriate correction is required.

           The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Such claim limitations is/are:
“means for detecting the content of kynurenine” in claim 15
“means for detecting the content of kynurenic acid” in claim 15
“means for determining the quotient” in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 22-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 15 is vague and indefinite because the claim fails to provide a transitional phrase such as comprising, consisting essentially of or consisting of between the preamble and the body of the claim. Transitional phrases define the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. See MPEP 2111.03.  Thus, in the instant case one is not reasonable apprised of the scope of the claim.
Claim 15, line 2 the recitation “means for detecting the content of kynurenine” is not clear because it is unclear what the means for detecting is.  The specification does not provide a specific definition and does not provide a specific scope because as disclosed by the applicant in the specification the means may work on different principles and appears to allow for chemical, binding members and also appears to allow for devices.  Thus, it is unclear what the applicant is trying to encompass.  The metes and bounds of the claim cannot be ascertained as currently recited.
Claim 15, lines 2-3 the recitation “means for detecting the content of kynurenic acid” is not clear because it is unclear what the means for detecting is.  The specification does not provide a specific definition and does not provide a specific scope because as disclosed by the applicant in the specification the means may work on different principles and appears to allow for chemical, binding members and also appears to allow for devices.  Thus, it is unclear what the applicant is trying to encompass.  The metes and bounds of the claim cannot be ascertained as currently recited.
Claim 15, line 3 the recitation “means for determining the quotient” is not clear because it is unclear what the means for determining is.  The specification does not provide a specific definition as to what the applicant is trying to encompass. The metes and bounds of the claim cannot be ascertained as currently recited.
Claim 22 the recitation “the L-kynurenine first solid surface” is vague and confusing and also there is insufficient antecedent basis for this limitation.   Claim 16 recites means for detecting the content of kynurenine is a compound that binds L-kynurenine and claim 16 requires that this compound is fixed to a solid support.  However, the claim does not make clear that the L-kynurenine is already bound to this compound.  Therefore, it appears that the L-kynurenine would only become immobilized to the solid surface when sample is added to the compound which is fixed to the solid surface.  The instant claims are directed to a kit and therefore L-kynurenine is not part of the kit because the L-kynurenine would be part of a sample and would only be immobilized to the solid support during a step of detection. In the instant case the L-kynurenine cannot be the compound because the compound specifically binds to L-kynurenine.  It is unclear if the applicant intends the L-kynurenine is immobilized to the solid surface and is bound to the well and is part of the kit or if the applicant intends that a compound is immobilized to the solid surface and is to be used in a method of detecting L-kynurenine.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.   Thus, it is unclear how the L-kynurenine is a part of the kit as currently recited.   See also deficiency found in claim 23.
Claim 23 is vague and confusing because the claim requires the L-kynurenine first solid surface with an antibody that binds to kynurenic acid.  However, claim 17 from which claim 23 depends already requires this L-kynurenine first solid surface.  Thus, it is unclear what relationship exists between the L-kynurenine and an antibody that binds to kynurenic acid.   It is unclear what the applicant intends and is trying to encompass.
Claim 27 is vague and indefinite because it is unclear what relationship exists between the target analyte recited in steps a-c specifically has with the kynurenic acid and L-kynurenine recited in the preamble of the claim.  Although the lateral flow assay in a-c makes reference to a target analyte, a-c does not make clear if the applicant is referring to kynurenic acid and/or L-kynurenine.  Also, it is unclear if a single lateral flow assay test is utilized for both kynurenic acid and L-kynurenine or if individual lateral flow tests are provided in the kit.
Claim 27 is vague and indefinite in reciting detecting the content of L-kynurenine because claim 15 (which claim 27 depends)  requires the means for detecting the content of kynurenine.  This causes confusion as to if the applicant if now further requiring the detection of L-kynurenine with kynurenine or if applicant intends something else.  Please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myint et al., (WO 2006/105907).
Myint et al discloses a kit comprising means for detecting the concentration of kynurenine and kynurenic acid (e.g. page 9).
With respect to the recitation “for the determination of neurodegenerative disease” as currently recited.  This is intended use of the kit and a recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and since Myint et al discloses the same kit and means for detection as the instantly recited claims and thus Myint et al reads on the claims and is capable of use for the determination of a neurodegenerative disease.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wichers et al (Molecular Psyshiatry, 2005, 10, pages 538-544) (submitted in the IDS filed 03/19/2020) in view of Bessede et al (WO 2014/202791) (submitted in the IDS filed 03/19/2020) and further in view of Boguslaski et al (US 5,420, 016).
Wichers et al teaches the detection of kynurenine and kynurenic acid in a serum sample (body fluid) (e.g. abstract, pgs 538, 540-542).  Wichers et al discloses determining the quotient of kynurenine to kynurenic acid (e.g. pgs 538, 540-542). 
Wichers et al differs from the instant invention in failing to explicitly teach the means for detecting kynurenine and means for detecting kynurenic acid.
Bessede et al teaches that it is known and conventional to use immunoassays for the detection of analytes such as kynurenine and kynurenic acid and teaches the use of antibodies (compounds) specific for kynurenine and kynurenic acid (e.g. pages 3-5, 20-21, 31-35).  Bessede et al also discloses that the detection for kynurenine and kynurenic acid can be by means of a lateral flow immunochromatographic assay (e.g. page 5).  Bessede et al discloses that the immunoassay can be an immunoassay wherein reagents can be immobilized into wells for the detection of the target antigen and that labeled antibodies for the target antigen can be used (e.g. pges 5-6, page 2, lines 25-26, 34-35).   Bessede et al teaches that this provides for an alternative method for the detection of small analytes such as kynurenine and kynurenic acid and that these immunoassays avoids disadvantages from the prior art (e.g. pg 2). 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of antibodies (compounds) and immunoassays such as taught by Bessede et al into the method of Wichers et al for the detection of kynurenine and kynurenic acid because Bessede et al shows that it is known and conventional in the art and teaches that that this provides for an alternative method for the detection of small analytes such as kynurenine and kynurenic acid and that these immunoassay avoids disadvantages from the prior art. Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of antibodies (compounds) and immunoassays such as taught by Bessede et al into the method of Wichers et al for the detection of kynurenine and kynurenic acid.
Wichers et al., and Bessede et al differ from the instant invention in failing to teach the components packaged into a kit. 
          Boguslaski et al disclose assembling various system components into a test kit.  By assembling these components into test kits, it makes it more convenient and facile for the test operator (col 7, lines 8-11).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to assemble the various components of and reagents in the modified method of Wichers et al into a kit such as taught by Boguslaski et al because Boguslaski shows that test kits make it more convenient and facile for the test operator.
 With respect to the recitation “for the determination of neurodegenerative disease” as currently recited.  This is intended use of the kit and a recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and since Wichers et al. Bessede et al and Boguslaski et al disclose the same kit and means for detection as the instantly recited claims the combination of Wichers et al., Bessede et al and Boguslaski et al reads on the claims and is capable of use for the determination of a neurodegenerative disease.
 
Claims 16-18, 22-25  and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wichers et al in view of Bessede et al and Boguslaski et al as applied to claim 15 above, and further in view of Altschull et al (US 2012/0282636). 
            See above for the teachings of Wichers et al., Bessede et al and Boguslaski et al.
         Wichers et al., Bessede et al and Boguslaski et al differ from the instant invention in failing to teach the compound (antibody) is fixed to the well (cl. 16)  and also fails to teach an antibody coupled to a signal generating means (e.g. cls 24-25).  Wichers et al also differs  from the instant invention in failing to teach the components of the lateral flow test (e.g. absorbent pad, reagent pads, reaction membranes and wick (cl 27).
          Altschull et al teaches that it is known and conventional in the art to have an antibody immobilized to a solid support and to also have labeled antibody conjugated with analyte or analog and that there are a number of variations of competitive immunoassays such as analyte immobilized to solid support (such as taught in Bessede et al).  Altschull et al also teaches that it is known and conventional in the art to have a lateral flow assay test comprising an absorbent sample pad; a conjugate pad (reagent pad) having at least one specific binding member; a reaction membrane having at least one capture agent immobilized in a line (stripe) across the membrane as a capture zone or test line and that the lateral flow test will also comprise a wick (e.g. abstract, para 0012).  Altschull et al teaches that in competitive assays that the conjugate pad comprises antibodies (compound specific for the analyte) that are already bound to the target analyte, or to an analogue of it.  If the target analyte is present in the sample it will therefore not bind with the conjugate and will remain unlabelled.  As the sample migrates along the membrane and reaches the capture zone, an excess of unlabeled analyte will bind to immobilized antibodies (compound) and block the capture of conjugate (e.g. para 0080).  Altschull et al teaches that the lateral flow test can comprise multiple captures zone and be utilized for the detection of more than one target analyte (e.g. para’s 0029, 0080).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate immobilized antibodies in the wells and labeled antibodies conjugated with analyte for the detection of L-kynurenine and kynurenic acid because Altschull et al shows that is it a known format in competitive immunoassays and is a variation of a competitive immunoassay.  Thus, one of ordinary skill in the art would have a reasonable expectation incorporating immobilized antibodies in the wells and labeled antibodies conjugated with analyte for the detection of L-kynurenine and kynurenic acid in the modified method of Wichers et al.
           It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a lateral flow competitive test strip such as taught by Altschull et al into the modified method and kit of Wichers et al for determining the L-kynurenine and kynurenic acid because the combination of Wichers et al Bessede et al and Boguslaski specifically teach that detection of L-kynurenine and kynurenic acid can be by lateral flow immunochromatographic assay (Bessede e.g. page 5) and Altschull shows that it is known and conventional to have a lateral flow assay test comprising an absorbent sample pad; a conjugate pad (reagent pad) having at least one specific binding member; a reaction membrane having at least one capture agent immobilized in a line (stripe) across the membrane as a capture zone or test line and that the lateral flow test will also comprise a wick (e.g. abstract, para 0012).  Altschull et al teaches that in competitive assays that the conjugate pad comprises antibodies (compound specific for the analyte) that are already bound to the target analyte, or to an analogue of it.  If the target analyte is present in the sample it will therefore not bind with the conjugate and will remain unlabelled.  As the sample migrates along the membrane and reaches the capture zone, an excess of unlabeled analyte will bind to immobilized antibodies (compound) and block the capture of conjugate (e.g. para 0080).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow test such as taught by Altschull et al with the antibodies in the modified method and kit of Wichers et al for the detection of L-kynurenine and kynurenic acid.
With respect to the recitation a first solid surface and a second solid surface as instantly recited one of ordinary skill in the art would recognize that the antibodies for each desired target analyte would be placed into separate wells of a microtiter plate or into separate plates.
With respect to claim 22 as currently recited.   As stated supra it is confusing     what the applicant intends by L-kynurenine first solid surface (see 112(b) supra) and it appears that the L-kynurenine would be a part of the sample and not a part of the solid support in the kit.  Since, the combination of Wichers et al., Bessede et al., Boguslaski et al and Altschull et al teach a kit, compound and solid surfaces consonant to the instantly recited claims it deemed that an antibody that binds to L-kynurenine would be at a different site than that of L-kynurenine which is bound to the well.  Thus, for the reasons stated above the combination of Wichers et al., Bessede et al., Boguslaski et al and Altschull et al read on the currently recited claim.
With respect to claim 23 as currently recited, one of ordinary skill would recognize that an antibody that binds to kynurenic acid would bind to a different site of kynurenic acid than that of L-kynurenine of the first sold surface and as stated supra in the 112(b) rejection it is unclear what the applicant intends in claim 23.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Rabinovitz et al (US 2014/0206956) teaches that it is known and conventional in the art to use a competitive assay formation wherein the conjugate pad comprises antibodies (compound specific for the analyte) that are already bound to the target analyte, or to an analogue of it.  If the target analyte is present in the sample it will therefore not bind with the conjugate and will remain unlabelled.  As the sample migrates along the membrane and reaches the capture zone, an excess of unlabeled analyte will bind to immobilized antibodies (compound) and block the capture of conjugate (para 0031).
Abendroth et al (US 2016/0084843 teaches that it is known and conventional in the art to use a competitive assay formation wherein the conjugate pad comprises antibodies (compound specific for the analyte) that are already bound to the target analyte, or to an analogue of it.  If the target analyte is present in the sample it will therefore not bind with the conjugate and will remain unlabelled.  As the sample migrates along the membrane and reaches the capture zone, an excess of unlabeled analyte will bind to immobilized antibodies (compound) and block the capture of conjugate. 
Sajid et al (Journal of Saudi Chemical Society, 2015, 19, pages 689-705) teaches that lateral flow assay strips comprise a sample application pad; conjugate pad, nitrocellulose membrane and an adsorbent pad for wicking.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641